In an action to recover damages for personal injuries, order granting plaintiff’s motion for a preference in the trial of the action reversed on the law and the facts, with $10 costs and disbursements to appellant to abide the event, and motion denied, without costs. In our opinion, upon the facts disclosed by the record, the granting of the motion was an improvident exercise of discretion. (Cf. O’Callaghan V. Brawley, 276 App. Div. 908.) Nolan, P. J., Carswell, Johnston, Adel and MaeCrate, JJ., concur.